                    Case 6:18-ap-01220-SY                  Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40         Desc
                                                           Main Document     Page 1 of 14


                       1 Leonard M. Shulman - Bar No. 126349
                         Melissa Davis Lowe - Bar No. 245521
                       2 SHULMAN HODGES & BASTIAN LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          LShulman@shbllp.com
                       5                 MLowe@shbllp.com

                       6 Attorneys for Plaintiff Karl T. Anderson,
                         Chapter 7 Trustee
                       7

                       8                                   UNITED STATES BANKRUPTCY COURT

                       9                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                     10

                     11 In re                                                     Case No. 6:18-bk-16732-SY

                     12 WILLY CAIPO,                                              Chapter 7

                     13                          Debtor.                          Adv. No.

                     14                                                           COMPLAINT TO:
                        KARL T. ANDERSON, solely in his capacity
                     15 as the Chapter 7 trustee for the bankruptcy               (1) AVOID AND RECOVER
                        estate of Willy Caipo,                                    INTENTIONAL FRAUDULENT
                     16                                                           TRANSFER;
                                       Plaintiff,
                     17                                                           (2) AVOID AND RECOVER
                                vs.                                               CONSTRUCTIVE FRAUDULENT
                     18                                                           TRANSFER;
                        ELSA ESPEJO-ELIAS, an individual, and
                     19 LILIANA RAYGADA, an individual,                           (3) DISALLOW CLAIMS;

                     20                          Defendants.                      (4) DECLARATORY RELIEF; AND

                     21                                                           (5) UNJUST ENRICHMENT

                     22                                                           Status Conference
                                                                                  Date:    To be set
                     23                                                           Time:    To be set
                                                                                  Place: Courtroom 302
                     24                                                                    3420 Twelfth Street
                                                                                           Riverside, CA 92501
                     25

                     26

                     27
                                     Karl T. Anderson, the duly appointed, qualified and acting Chapter 7 trustee (“Trustee” or
                     28
 SHULMAN HODGES &
                            “Plaintiff”) for the bankruptcy estate (“Estate”) of Willy Caipo (“Debtor”), alleges as follows:
      BASTIAN LLP
100 Spectrum Center Drive
        Suite 600                                                             1
    Irvine, CA 92618        5528-000\1275868.1
                    Case 6:18-ap-01220-SY                 Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                Desc
                                                          Main Document     Page 2 of 14


                       1                            I.      STATEMENT OF JURISDICTION AND VENUE

                       2             1.          This adversary proceeding is filed pursuant to Federal Rule of Bankruptcy Procedure

                       3 7001(1) (a proceeding to recover money or property).

                       4             2.          Plaintiff, as Trustee for the Debtor’s Estate, has standing to bring this action under

                       5 11 U.S.C. §§ 323, 544, 548, and 550.

                       6             3.          This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

                       7 157 and 1334.

                       8             4.          This adversary proceeding arises and is related to the Debtor’s bankruptcy case,

                       9 which was commenced through the filing of a voluntary petition for relief under Chapter 7 of the

                     10 Bankruptcy Code by the Debtor on August 9, 2018 (“Petition Date”) in the Central District of

                     11 California, Riverside Division.

                     12              5.          Venue is proper in this District pursuant to 28 U.S.C. §1409, as this adversary

                     13 proceeding arises under Title 11 or arises under or relates to a case under Title 11 which is pending

                     14 in this District and does not involve a consumer debt less than $19,250.00.

                     15              6.          This action is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A) and (H).

                     16              7.          To the extent that the Plaintiff asserts claims under 11 U.S.C. §544, the Plaintiff is

                     17 informed and believes and based thereon alleges that there exists in this case one or more creditors

                     18 holding unsecured claims allowable under 11 U.S.C. §502 or are not allowable under 11 U.S.C.

                     19 §502(e), who can avoid the respective transfers as set forth hereinafter under California or other

                     20 applicable law.

                     21                                                   II.     PARTIES

                     22              8.          Plaintiff is the duly appointed, qualified, and acting Chapter 7 trustee for Debtor’s
                     23 Estate.

                     24              9.          Plaintiff is informed and believes and thereon alleges that defendant Elsa Espejo-
                     25 Elias (“Elsa”) is and was at all relevant times herein, an individual residing in the County of

                     26 Riverside, State of California. Plaintiff is informed and believes and thereon alleges that Elsa is the

                     27 Debtor’s mother.

                     28 ///
 SHULMAN HODGES &
      BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5528-000\1275868.1                                     2
                    Case 6:18-ap-01220-SY                 Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40               Desc
                                                          Main Document     Page 3 of 14


                       1             10.         Plaintiff is informed and believes and thereon alleges that defendant Liliana Raygada

                       2 (“Liliana” and collectively with Elsa, the “Defendants”) is and was at all relevant times herein, an

                       3 individual residing in the County of Riverside, State of California.

                       4                                        III.   GENERAL ALLEGATIONS

                       5             11.         On August 9, 2018, the Debtor filed a voluntary petition under Chapter 7 of the

                       6 Bankruptcy Code.

                       7             12.         Karl T. Anderson is the duly appointed, qualified and acting Chapter 7 trustee in the

                       8 Debtor’s bankruptcy case.

                       9             13.         The Trustee is informed and believes and thereon alleges that the Debtor owned the

                     10 real property located at 2081 S. Bobolink Lane, Palm Springs, CA 92264 (“Property”) since at least

                     11 2009.

                     12              14.         The Trustee is informed and believes and thereon alleges that pursuant to a Grant

                     13 Deed recorded on July 28, 2015 in the San Bernardino County Recorder’s Office as Document No.

                     14 2015-0333505 (“2015 Grant Deed”), the Debtor transferred his interest in the Property to the

                     15 Defendants (“Transfer”). A true and correct copy of the 2015 Grant Deed is attached hereto as

                     16 Exhibit “1.” The Grant Deed states that no transfer tax was paid on the Transfer.

                     17              15.         The Trustee is informed and believes and thereon alleges that pursuant to a Grant

                     18 Deed recorded on February 2, 2016 in the Riverside County Recorder’s Office as Document No.

                     19 2016-0044790 (“2016 Grant Deed”), Liliana transferred her interest in the Property to Elsa (“2016

                     20 Transfer”). A true and correct copy 2016 Grant Deed is attached hereto as Exhibit “2.”

                     21              16.         The Trustee is informed and believes and thereon alleges that at the time of the

                     22 Transfer, the Debtor was unable to regularly pay his debts.

                     23              17.         The Trustee is informed and believes and thereon alleges that after the Transfer, the

                     24 Debtor remained liable on the mortgage against the Property until at least April 2017.

                     25 ///

                     26 ///

                     27 ///

                     28
 SHULMAN HODGES &
      BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5528-000\1275868.1                                     3
                    Case 6:18-ap-01220-SY                  Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                 Desc
                                                           Main Document     Page 4 of 14


                       1                                        IV.     FIRST CLAIM FOR RELIEF

                       2                            [Avoidance and Recovery of Intentional Fraudulent Transfer]

                       3                 (11 U.S.C. §544, 548(a)(1)(A), 550, 551; California Civil Code § 3439 et. seq)

                       4             18.         Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 17 and

                       5 incorporates them in this Paragraph by reference.

                       6             19.         Plaintiff is informed and believes and based thereon alleges that the Transfer was

                       7 made on or within four (4) years of the Petition Date, but in no event longer than seven (7) years

                       8 prior the Petition Date.

                       9             20.         Plaintiff is informed and believes and based thereon alleges that the Transfer was

                     10 made either in anticipation of bankruptcy and/or to prevent the Debtor from paying his debts.

                     11              21.         Plaintiff is informed and believes and based thereon alleges that the Transfer was

                     12 made for the purpose of preventing a prospective bankruptcy trustee and/or creditors of the Debtor

                     13 from obtaining the value of the Transfer.

                     14              22.         Plaintiff is informed and believes and based thereon alleges that at the time of the

                     15 Transfer, the Debtor owed various debts to his creditors.

                     16              23.         Plaintiff is informed and believes and based thereon alleges that the Transfer was

                     17 made with the actual intent to hinder, delay or defraud creditors, including Plaintiff.

                     18              24.         The Trustee is informed and believes, and on that basis alleges, that the Transfer was

                     19 a fraudulent transfer avoidable under Bankruptcy Code Sections 544, 548 and California Civil Code

                     20 Sections 3439.04, 3439.07, 3439.09.

                     21              25.         Plaintiff may recover, for the benefit of the Estate, the Transfer and the 2016

                     22 Transfer, or the value of the Transfer, from Defendants, as well the immediate and subsequent

                     23 transferees of the Transfer pursuant to 11 U.S.C. §§550, 551.

                     24                                       V.      SECOND CLAIM FOR RELIEF

                     25                            [Avoidance and Recovery of Constructive Fraudulent Transfer]
                     26               (11 U.S.C. §§544, 548(a)(1)(B), 550, 551 and California Civil Code § 3439 et. seq)
                     27              26.         Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 17 and
                     28 incorporates them in this Paragraph by reference.
 SHULMAN HODGES &
      BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5528-000\1275868.1                                      4
                    Case 6:18-ap-01220-SY                  Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                 Desc
                                                           Main Document     Page 5 of 14


                       1             27.         Plaintiff is informed and believes and based thereon alleges that the Transfer was

                       2 made on or within four (4) years of the Petition Date, but in no event longer than seven (7) years

                       3 prior the Petition Date.

                       4             28.         The Trustee is informed and believes that the Transfer from Debtor to Defendants

                       5 was made: (i) for less than reasonably equivalent value to Debtor or any value, in exchange for said

                       6 Transfer; (ii) while the Debtor was engaged or was about to be engaged in a business or a transaction

                       7 for which the remaining assets were unreasonably small in relation to the business or the transaction;

                       8 (iii) while Debtor intended to incur, or believed or reasonably should have believed he would incur,

                       9 debts beyond her ability to pay them as they became due; and/or (iv) by the time that the Debtor

                     10 was insolvent and/or was rendered insolvent by virtue of the Transfer.

                     11              29.         The Trustee is informed and believes, and on that basis alleges, that the Transfer was

                     12 a fraudulent transfer avoidable under Bankruptcy Code Sections 544, 548 and California Civil Code

                     13 Sections 3439.05, 3439.07, 3439.09.

                     14              30.         Plaintiff may recover, for the benefit of the Estate, the Transfer and the 2016

                     15 Transfer, or the value of the Transfer, from Defendants as the initial and subsequent transferee of

                     16 the Transfer, or any additional subsequent transferee pursuant to 11 U.S.C. §§550, 551.

                     17                                        VI.     THIRD CLAIM FOR RELIEF

                     18                                                [Disallowance of Claims]
                     19                                                   (11 U.S.C. § 502(d))
                     20              31.         Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 30 and
                     21 incorporates them in this Paragraph by reference.

                     22              32.         Plaintiff is informed and believes and based thereon alleges that the Defendants
                     23 received avoidable transfers and Defendants are each a party from which such transfers are

                     24 recoverable pursuant to 11 U.S.C. §§550, 551.

                     25              33.         Defendants have not paid the amount or turned over any such property for which
                     26 Defendants are liable pursuant to the Bankruptcy Code.

                     27              34.         Pursuant to 11 U.S.C. §502(d), to the extent either of the Defendants files a claim,
                     28 such claim should be disallowed.
 SHULMAN HODGES &
      BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5528-000\1275868.1                                      5
                    Case 6:18-ap-01220-SY                  Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                 Desc
                                                           Main Document     Page 6 of 14


                       1                                      VII.    FOURTH CLAIM FOR RELIEF

                       2                                                  [Declaratory Relief]

                       3             35.         Plaintiff hereby incorporates by reference paragraphs 1 through 30 and realleges

                       4 these paragraphs as though set forth in full.

                       5             36.         Plaintiff and Elsa herein have a dispute in which a declaration of their respective

                       6 rights is necessary. Plaintiff is further informed and believes, and thereon alleges, that the said

                       7 disputes are actual and continuing, and concerns the continuing assertion by Elsa that she is the

                       8 owner of the Property, to the damage and prejudice of Plaintiff.

                       9             37.         Plaintiff respectfully requests from this Court a declaration that the entirety of the

                     10 Property is property of the Estate pursuant to Section 541 of the Bankruptcy Code as the Transfer

                     11 can be avoided.

                     12              38.         Plaintiff respectfully requests from this Court a declaration that Plaintiff, as Trustee

                     13 of the Debtor’s Estate, is entitled to possession of the Property.

                     14                                         VIII. FIFTH CLAIM FOR RELIEF

                     15                                                   [Unjust Enrichment]
                     16                                                    (11 U.S.C. § 105)
                     17              39.         Plaintiff hereby incorporates by reference paragraphs 1 through 30 and realleges
                     18 these paragraphs as though set forth in full.

                     19              40.         The Defendants received a benefit through the Transfer and Defendants’ retention of
                     20 the Transfer and/or the value of the Transfer results in unjust retention of said benefit at the Estate’s

                     21 expense.

                     22              WHEREFORE, Plaintiff prays that judgment be entered as follows:
                     23              1.          For avoidance of the Transfer and the 2016 Transfer under 11 U.S.C. §544, 548
                     24 and/or Cal. Civ. Code §§ 3439.04, 3439.05, 3439.07, 3439.09;

                     25              2.          That Judgment be entered against the Defendants for the recovery of the Property or
                     26 the value of the Transfer;

                     27              3.          That if Defendants fail or refuse to turn over the Property and/or the value of the
                     28 Transfer to Plaintiff, any claim of Defendants shall be disallowed;
 SHULMAN HODGES &
      BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5528-000\1275868.1                                      6
                    Case 6:18-ap-01220-SY                  Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                  Desc
                                                           Main Document     Page 7 of 14


                       1             4.          Stating a declaration that Elsa has no right, title or interest in the Property, that the

                       2 Property is property of the Estate and that the Trustee is entitled to possession of the Property;

                       3             5.          For an award of attorney’s fees along with costs of suit incurred herein;

                       4             6.          For such other and further relief as the Court may deem just and proper under the

                       5 circumstances of this case.

                       6                                                     SHULMAN HODGES & BASTIAN LLP

                       7

                       8
                            DATED: November 7, 2018                          By:          /s/ Melissa Davis Lowe
                       9                                                           Leonard M. Shulman
                                                                                   Melissa Davis Lowe
                     10                                                            Attorneys for Plaintiff Karl T. Anderson, Chapter
                                                                                   7 Trustee
                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
 SHULMAN HODGES &
      BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            5528-000\1275868.1                                      7
Case 6:18-ap-01220-SY   Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40   Desc
                        Main Document     Page 8 of 14




                 EXHIBIT 1
      Case 6:18-ap-01220-SY                                Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                                                                 Desc
                                                           Main Document     Page 9 of 14
            RECORDING REQUESTED BY                                                        2015-0333505
                                                                                         07/28/2015 09:59 AM Fee: $ 18.00
AND WHEN RECORDED MAIL THIS DEED AND, UNLESS OTHERWISE                                   Page 1 of 2
SHOWN BELOW, MAIL TAX STATEMENT TO:
                                                                                         Recorded in Official Records
                                                                                         County of Riverside
                                                                                         Peter ldana
Name        Elsa Espejo-Elias                                                            Assessor—County Clerk—Recorder

                                                                                         Ill
            Liliana M Raygada                                                                .11111litiii
                                                                                                 Uri liptilli921 1/21
                                                                                                                  !hip% fill!' Fill I
Street
            2081 Bob O'link Lane
Address
            Palm Springs, CA 92264
                                                                                                 rrIllilir &fie   nd(rridir min mi
City &
State                                                                                                                               R           A       Exam:       Le()
Zip
                                                                                       Page        DA   PCOR   Misc     Long       RFD       Ist Pg Adtl Pg        Cert     CC

Title Order No. nia                 Escrow No. nia                                      2
                                                                                       SIZE    NCOR SMF NCHG T:                                077--'5‘
                                                                       Grant Deed
          THE UNDERSIGNED GRANTOR (S) DECLARE (S)                                                                                     APN:     681-192-023-2
                                  DOCUMENTARY TRANSFER TAX IS $ 0.00

                                               o   unincorporated area            City of   Palm Springs
                                               Elcomputed on full value of interest or property conveyed, or
                                                  computed on full value less value of liens or encumbrances remaining at time of sale, and
                         FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
  Willy M. Caipo, an unmarried man


         hereby GRANT(S) to
  Elsa Espejo-Elias, a widow and Liliana M. Raygada, an unmarried woman as joint tenants

         the following described real property in the

         County of   Riverside                                            ,   state of California

      See    Exhibit "A" attached

         Dated   7/27/2015
           A notary public or other officer completing this certificate
           verifies only the identity of the individual who signed the
           document to which this certificate is attached, and not
           the truthfulness, accuracy," or validity of that document.

             CAOLF
       SCTOAUTNETYOF  R IversideIFORNIA
       On  July 27,2015                                                before me,
       G. Campa                                                                                         N

                         (here insert name and title of the officer)
          ,notary public, personally appeared    Willy M. Caipo

       who proved to me on the basis of satisfactory evidence to be the
       person(srwhose name(e)is/areaubscribed to the within instrument
       and acknowledged to me that he/she/bey executed the same in
       his/hriltheif authorized capacity(1,47 and that by his/heritheif
       signatureKon the instrument the person(', or the entity upon behalf                                                      G. CAMPA
       of which the personWracted, executed the instrument.                                                              Commission # 1962527
                                                                                                                         Notary Public - California
         I certify under PENALTY OF PERJURY under the laws of the state of
                                                                                                                             Riverside County
         California that the foregoing paragraph is true and correct.
                                                                                                                      My Comm. Expires Dec 30, 2015
       WITNESS my hand and official seal


       Signature                                                                                                        (This area for official notarial seal)

      MAIL TAX STATEMENTS-T                                  OWN ON FOLLOWING LINE; IF NO PARTY SHOWN, MAIL AS DIRECTED ABOYE
 Same as above                    (
                 Name                                                             Street Address                                               City, State & Zip
                                                                                                                                                       EXHIBIT 1
 Case 6:18-ap-01220-SY                          Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40 Desc
                                                Main Document    Page 10 of 14DOC #2015-0333505 Page 2 of 2
Branch :S06    User :JSOG
              4......«.*•••meareremeemouvre•••••••••••••••arm......—




                                                                       LEGAL DESCRIPTION
                           Real property In the City of Palm Springs, County of Riverside, State of California, described as
                           follows:
                           LOT 111, PALM SPRINGS GOLF COURSE UNIT *3, IN THE CITY OF PALM SPRINGS, COUNTY OF
                           RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 37, PAGE 41 OF MAPS, IN THE
                           OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

                           APN; 681-192-023-2




                                          1Mill 1111111
                                                  liii III 111111
                                                             11111
                                                              111111
                                                                 111
                                                                  111111111
                                                                     liiiiitt4i22;!IR


RIVERSIDE, CA Doeument:DD 2014.434236                                                                                          Page:2 of 2
Printed on:3/26/2015 6:27 PM




                                                                                                                    EXHIBIT 1
Case 6:18-ap-01220-SY   Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40   Desc
                        Main Document    Page 11 of 14




                 EXHIBIT 2
    Case 6:18-ap-01220-SY                                   Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                                                               Desc
                                                            Main Document    Page 12 of 14
              RECORDING REQUESTED BY                                                       2016-0044790
                                                                                           02/02/201S 02:30 PIT Fee: $
                                                                                                                       15.00
AND WHEN RECORDED MAIL THIS DEED AND, UNLESS OTHERWISE                                     Page 1 of 1
SHOWN BELOW. MAIL TAX STATEMENT TO:
                                                                                          Recorded in Official Records
                                                                                          County of Riverside
                                                                                          Peter ldana
Name                                                                                      Assessor -County Clerk -Recorder


                                                                                                      fee,*141,!i
              Elsa Espejo-Elias
Street
Address 2081 Bob Clink Lane                                                               11 IN;11
              Palm Springs, GA 92264
City &
State                                                                                                                 R         A [Exam:                  9/3
Zip                                                                           Page      DA     41'     Misc   Long   RFD     ist Pg Adti Pg Cert                    CC

                                                                            -11
Title Order No. Ilia               Escrow No.     n/a                                                                       ,1
                                                                             SIZE      NCOR SMF NCHG T:
                                                                                                                                                                    -I

                                                                      Grant Deed
          THE UNDERSIGNED GRANTOR (S) DECLARE (S)                                                                                   ApN: 681-192-023-2
                                             DOCUMENTARY TRANSFER TAX IS $ 0.00
                                             2 unincorporated area City of Palm Springs
                                                   computed on full value of interest or property conveyed, or
                                                   computed on full value less value of liens or encumbrances remaining at time of sale, and
                         FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
   Elsa Espejo-Elias, a widow and Liliana M. Raygada, an unmarried woman, as joint tenants


         hereby GRANT(S) to
   Elsa Espejo -Elias, a widow

         the following described real   property   in the

         County of    Riverside                                              ,state of California
    LOT 111, PALM SPRINGS GOLF COURSE UNIT#3, IN THE CITY OF PALM SPRINGS, COUNTY OF RIVERSIDE,
    STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 37, PAGE 41 OF MAPS, IN THE OFFICE OF THE
    COUNTY RECORDER OF SAID COUNTY.

         Dated   12/14/2015
           A notary public or other officer completing this certificate
           verifies only the identity of the individual who signed the
           document to which this certificate is attached, and not
           the truthfulness, accuracy, or validity of that document.
               CAOLFIFORNIA
         SCTOAUTNETYOF             Riverside
                                                                                                        sp Jo-
         On          ceetie4,            ,2 0/5                           before me,
                                                                                                       VeA
                                                            44-(
                                                              r:-..eer)
                                                                                                Liliana M. Kaygada
                          (here Insert name and   title of the 0
          ,notary public, personally appeared 6'ha E-rtiä                       4.7

                    a/1                  /Pa 37.4dez_
      who proved to me on the basis of sAisfactory evidence to be the
      perse) whose narne(15          subscribed to the within instrument
      and acknowledged to me that-h-alsheithey executed the same in
     -hisaaeritheir authorized capacity), and that by hisfheritheir
      signature on the instrument the persone), or the entity upon behalf
      of which the personSacted, executed the instrument.                                                                 G. CAMPA
                                                                                                                     Commission # 1952527
         I certify under PENALTY OF PERJURY under the laws of the state of                                         Notary Public - California                   e
         California that the foregoing paragraph is true and correct.                                                  Riverside County
                                                                                                                 My Comm. Expires Dec 30, 2015
         WITNESS my hand and official seal


         Signature                                                                                                     (This area for official notarial seal)

    MAIL TAX STATEMENT(TO PY(TY SHOWN ON FOLLOWING LINE; IF NO PARTY SIIOVVN, MAIL AS DIRECTED ABOVE
  Same as above
                  Name                                                               Street Address                                           City, State & Zip

                                                                                                                                                     EXHIBIT 2
              Case 6:18-ap-01220-SY                     Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                                          Desc
                                                        Main Document    Page 13 of 14
    B1040 (FORM 1040) (12/15)

               ADVERSARY PROCEEDING COVER SHEET                                                   ADVERSARY PROCEEDING NUMBER
                                                                                                   &RXUW8VH2QO\
                       ,QVWUXFWLRQVRQ5HYHUVH

 PLAINTIFFS                                                                         DEFENDANTS
KARL T. ANDERSON, solely in his capacity as the Chapter 7                          ELSA ESPEJO-ELIAS, an individual, and
trustee for the bankruptcy estate of Willy Caipo
                                                                                   LILIANA RAYGADA, an individual
 ATTORNEYS )LUP1DPH$GGUHVVDQG7HOHSKRQH1R                                 ATTORNEYS,I.QRZQ
Leonard M. Shulman – Bar No. 126349
Melissa Davis Lowe – Bar No. 245521
SHULMAN HODGES & BASTIAN LLP
100 Spectrum Center Drive, Suite 600
Irvine, California 92618
Telephone: (949) 340-3400



 PARTY &KHFN2QH%R[2QO\                        PARTY &KHFN2QH%R[2QO\
 Ƒ 'HEWRU    Ƒ 867UXVWHH                         Ƒ 'HEWRU      Ƒ 867UXVWHH
 Ƒ &UHGLWRU  Ƒ 2WKHU                                Ƒ &UHGLWRU    Ƒ 2WKHU
 Ƒ 7UXVWHH                                          Ƒ 7UXVWHH
 CAUSE OF ACTION :5,7($%5,()67$7(0(172)&$86(2)$&7,21,1&/8',1*$//8667$787(6,192/9('
Complaint to: 1) Avoid and Recover Intentional Fraudulent Transfer; 2) Avoid and Recover
Constructive Fraudulent Transfer; 3) Disallow Claims; 4) Declaratory Relief and 5) Unjust Enrichment


                                                                      NATURE OF SUIT
             1XPEHUXSWRILYHER[HVVWDUWLQJZLWKOHDGFDXVHRIDFWLRQDVILUVWDOWHUQDWLYHFDXVHDVVHFRQGDOWHUQDWLYHFDXVHDVHWF

       FRBP 7001(1) – Recovery of Money/Property                                    FRBP 7001(6) – Dischargeability (continued)
 Ƒ 5HFRYHU\RIPRQH\SURSHUW\WXUQRYHURISURSHUW\                       Ƒ      'LVFKDUJHDELOLW\DGRPHVWLFVXSSRUW
 Ƒ 5HFRYHU\RIPRQH\SURSHUW\SUHIHUHQFH                                  Ƒ      'LVFKDUJHDELOLW\DZLOOIXODQGPDOLFLRXVLQMXU\
 Ƒ 5HFRYHU\RIPRQH\SURSHUW\IUDXGXOHQWWUDQVIHU
  1                                                                                 Ƒ      'LVFKDUJHDELOLW\DVWXGHQWORDQ
 Ƒ 5HFRYHU\RIPRQH\SURSHUW\RWKHU
   2                                                                                Ƒ      'LVFKDUJHDELOLW\DGLYRUFHRUVHSDUDWLRQREOLJDWLRQ
                                                                                    
       FRBP 7001(2) – Validity, Priority or Extent of Lien
 Ƒ 9DOLGLW\SULRULW\RUH[WHQWRIOLHQRURWKHULQWHUHVWLQSURSHUW\           Ƒ      'LVFKDUJHDELOLW\RWKHU

                                                                                    FRBP 7001(7) – Injunctive Relief

 Ƒ
       FRBP 7001(3) – Approval of Sale of Property                                  Ƒ ,QMXQFWLYHUHOLHI±LPSRVLWLRQRIVWD\
       $SSURYDORIVDOHRISURSHUW\RIHVWDWHDQGRIDFRRZQHUK       Ƒ ,QMXQFWLYHUHOLHI±RWKHU
       FRBP 7001(4) – Objection/Revocation of Discharge
 Ƒ 2EMHFWLRQUHYRFDWLRQRIGLVFKDUJHFGH                        FRBP 7001(8) Subordination of Claim or Interest
                                                                                    Ƒ 6XERUGLQDWLRQRIFODLPRULQWHUHVW
       FRBP 7001(5) – Revocation of Confirmation
 Ƒ 5HYRFDWLRQRIFRQILUPDWLRQ                                                   FRBP 7001(9) Declaratory Judgment
                                                                                    Ƒ 'HFODUDWRU\MXGJPHQW
                                                                                     3

       FRBP 7001(6) – Dischargeability
 Ƒ 'LVFKDUJHDELOLW\D$SULRULW\WD[FODLPV             FRBP 7001(10) Determination of Removed Action
                                                                                Ƒ
 Ƒ 'LVFKDUJHDELOLW\DIDOVHSUHWHQVHVIDOVHUHSUHVHQWDWLRQ        'HWHUPLQDWLRQRIUHPRYHGFODLPRUFDXVH

      DFWXDOIUDXG                                                            Other
 Ƒ 'LVFKDUJHDELOLW\DIUDXGDVILGXFLDU\HPEH]]OHPHQWODUFHQ\ Ƒ 666,3$&DVH±86&DDDet.seq.
                     (continued next column)                                    Ƒ 2WKHUHJRWKHUDFWLRQVWKDWZRXOGKDYHEHHQEURXJKWLQVWDWHFRXUW
                                                                                     4
                                                                                             LIXQUHODWHGWREDQNUXSWF\FDVH
 Ƒ &KHFNLIWKLVFDVHLQYROYHVDVXEVWDQWLYHLVVXHRIVWDWHODZ                     Ƒ &KHFNLIWKLVLVDVVHUWHGWREHDFODVVDFWLRQXQGHU)5&3
 Ƒ &KHFNLIDMXU\WULDOLVGHPDQGHGLQFRPSODLQW                                   'HPDQG
 2WKHU5HOLHI6RXJKW
Disallowance of Claims, Unjust Enrichment
        Case 6:18-ap-01220-SY               Doc 1 Filed 11/07/18 Entered 11/07/18 11:11:40                               Desc
                                            Main Document    Page 14 of 14
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
1$0(2)'(%725                               %$1.5837&<&$6(12
WILLY CAIPO                                  6:18-bk-16732-SY
',675,&7,1:+,&+&$6(,63(1',1*                                    ',9,6,212)),&(                    1$0(2)-8'*(
CENTRAL DISTRICT                                                      RIVERSIDE DIVISION                 HONORABLE SCOTT H. YUN
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
3/$,17,))                                      '()(1'$17                                                $'9(56$5<
                                                                                                          352&((',1*12

',675,&7,1:+,&+$'9(56$5<,63(1',1*                                ',9,6,212)),&(                   1$0(2)-8'*(

6,*1$785(2)$77251(<253/$,17,))


 /s/ Melissa Davis Lowe


'$7(                                                                  35,171$0(2)$77251(<253/$,17,))

November 7, 2018
                                                                      Melissa Davis Lowe


                                                         INSTRUCTIONS

           7KHILOLQJRIDEDQNUXSWF\FDVHFUHDWHVDQ³HVWDWH´XQGHUWKHMXULVGLFWLRQRIWKHEDQNUXSWF\FRXUWZKLFKFRQVLVWVRI
 DOORIWKHSURSHUW\RIWKHGHEWRUZKHUHYHUWKDWSURSHUW\LVORFDWHG%HFDXVHWKHEDQNUXSWF\HVWDWHLVVRH[WHQVLYHDQGWKH
 MXULVGLFWLRQRIWKHFRXUWVREURDGWKHUHPD\EHODZVXLWVRYHUWKHSURSHUW\RUSURSHUW\ULJKWVRIWKHHVWDWH7KHUHDOVRPD\EH
 ODZVXLWVFRQFHUQLQJWKHGHEWRU¶VGLVFKDUJH,IVXFKDODZVXLWLVILOHGLQDEDQNUXSWF\FRXUWLWLVFDOOHGDQDGYHUVDU\
 SURFHHGLQJ

          $SDUW\ILOLQJDQDGYHUVDU\SURFHHGLQJPXVWDOVRPXVWFRPSOHWHDQGILOH)RUP%WKH$GYHUVDU\3URFHHGLQJ
 &RYHU6KHHWXQOHVVWKHSDUW\ILOHVWKHDGYHUVDU\SURFHHGLQJHOHFWURQLFDOO\WKURXJKWKHFRXUW¶V&DVH0DQDJHPHQW(OHFWURQLF
 &DVH)LOLQJV\VWHP&0(&):KHQFRPSOHWHGWKHFRYHUVKHHWVXPPDUL]HVEDVLFLQIRUPDWLRQRQWKHDGYHUVDU\
 SURFHHGLQJ7KHFOHUNRIFRXUWQHHGVWKHLQIRUPDWLRQWRSURFHVVWKHDGYHUVDU\SURFHHGLQJDQGSUHSDUHUHTXLUHGVWDWLVWLFDO
 UHSRUWVRQFRXUWDFWLYLW\

          7KHFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGRQLWGRQRWUHSODFHRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJV
 RURWKHUSDSHUVDVUHTXLUHGE\ODZWKH%DQNUXSWF\5XOHVRUWKHORFDOUXOHVRIFRXUW7KHFRYHUVKHHWZKLFKLVODUJHO\VHOI
 H[SODQDWRU\PXVWEHFRPSOHWHGE\WKHSODLQWLII¶VDWWRUQH\RUE\WKHSODLQWLIILIWKHSODLQWLIILVQRWUHSUHVHQWHGE\DQ
 DWWRUQH\$VHSDUDWHFRYHUVKHHWPXVWEHVXEPLWWHGWRWKHFOHUNIRUHDFKFRPSODLQWILOHG

 Plaintiffs DQGDefendants.*LYHWKHQDPHVRIWKHSODLQWLIIVDQGGHIHQGDQWVH[DFWO\DVWKH\DSSHDURQWKHFRPSODLQW

 Attorneys.*LYHWKHQDPHVDQGDGGUHVVHVRIWKHDWWRUQH\VLINQRZQ

 Party&KHFNWKHPRVWDSSURSULDWHER[LQWKHILUVWFROXPQIRUWKHSODLQWLIIVDQGWKHVHFRQGFROXPQIRUWKHGHIHQGDQWV

 Demand. (QWHUWKHGROODUDPRXQWEHLQJGHPDQGHGLQWKHFRPSODLQW

 Signature.7KLVFRYHUVKHHWPXVWEHVLJQHGE\WKHDWWRUQH\RIUHFRUGLQWKHER[RQWKHVHFRQGSDJHRIWKHIRUP,IWKH
 SODLQWLIILVUHSUHVHQWHGE\DODZILUPDPHPEHURIWKHILUPPXVWVLJQ,IWKHSODLQWLIILVSURVHWKDWLVQRWUHSUHVHQWHGE\DQ
 DWWRUQH\WKHSODLQWLIIPXVWVLJQ
